Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election was made without traverse in the reply filed on 1/20/21, for species 29, Figs. 38A-38C, indicating claims 1-27 read on the elected invention/species (REMARKS, p. 2). 
Claims 4-9, 11-13, 15, 16, 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 4-9, 11-13, 15, 16, 18-27 are directed to an invention that is independent or distinct from the invention elected in the reply of 1/20/21 for the following reasons (for ease of reference/search, please see PG-Publication of the present application US 2020/0189470): 
Species 1, Figure 1, 9A-B, 11A-B; (PGPub para. 216) – flat lid portion with sealing O-ring (also usable in embodiments 2-7); 
- no claims presently appear to read on this embodiment.
Species 2, Figure 2; (para. 217-218) – printed circuit board, lamp, and seal 40; 
- no claims presently appear to read on this embodiment.
Species 3, Figure 3; (para. 219-220) – second housing 42 with translucent/transparent portion, omitting seal; 
- no claims presently appear to read on this embodiment.
d. Species 4, Figure 4; (para. 221-224) – lid has bezel, 1st and 2nd rearview means and coatings; 
- no claims presently appear to read on this embodiment.

- no claims presently appear to read on this embodiment.
f. Species 6, Figure 6; (para. 231) – locking lid second 110’ with different reflection means 140’’;  
- no claims presently appear to read on this embodiment.
g. Species 7, Figure 7; (para. 235-236) – mirror section with omitting of housing of electronic unit; 
- no claims presently appear to read on this embodiment.
h. Species 8, Figures 8-12B; (para. 237-255) – movable head assembly with [fig. 8, para. 240] foot and frame means; [figs. 9A-B, para. 242-243] the frame means has two spherical seats, a cable exit, carrier part (usable with Figs. 1-7); [fig. 9, para. 270] – heatable mirror glass; [fig. 12A-B, para. 250-252] bezel surrounds the mirror glass; 
- claim 11 (a bezel surrounding the mirror glass). 
i. Species 9, Figures 13 and 14; (para. 256-257) – half-shell-shaped housing, with foot cover, commercial glass adjustment drive; 
- no claims presently appear to read on this embodiment.
j. Species 10, Figures 15A-15C and 16-20; (para. 257-268) – includes glass carrier with clips; 
- claim 12 reads on this embodiment.
k. Species 11, Figure 21; (para. 269-271) – mirror adjustment via rotary table; 
- no claims presently appear to read on this embodiment.
1. Species 12, Figures 22 and 23; (para. 272-273) – different joint/articulation axis; 

m. Species 13, Figures 24 and 25; (para. 274-277) – different joint/articulation axis; 
- no claims presently appear to read on this embodiment.
n. Species 14, Figure 26; (para. 274-277) – different joint/articulation axis;
- no claims presently appear to read on this embodiment.
o. Species 15, Figure 27; (para. 274-277) – different joint/articulation axis;
- no claims presently appear to read on this embodiment.
p. Species 16, Figure 28; (para. 277-279, 285-286) – different joint/articulation axis, ball joint;
- no claims presently appear to read on this embodiment.
q. Species 17, Figure    29; (para. 277-279, 285-286) – different joint/articulation axis, ball joint;
- no claims presently appear to read on this embodiment.
r. Species 18, Figure    30; (para. 285-286) – different joint/articulation axis, ball joint
- no claims presently appear to read on this embodiment.
s. Species 19, Figures 31A and 31B; (para. 292) – camera in the base; 
- no claims presently appear to read on this embodiment.
t. Species 20, Figure 32 (para. 293) – camera with articulation assembly;
- claim 15 reads on this embodiment.
u. Species 21, Figure 33A; (para. 297) – lower casing elements includes tapered square male-female attachment;
- no claims presently appear to read on this embodiment.

- no claims presently appear to read on this embodiment.
w. Species 23, Figure 33C; (para. 297) – curved attachment with an extended support area; 
- no claims presently appear to read on this embodiment.
x. Species 24, Figure 33D; (para. 296) – cassette bezels; 
- no claims presently appear to read on this embodiment.
y. Species 25, Figures 34A-34C; (para. 298-299) – a support mechanism for the articulation assembly inside the head assembly;
- no claims presently appear to read on this embodiment.
z. Species 26, Figure 35; (para. 300) – park fold with single axis actuator; 
- no claims presently appear to read on this embodiment.
aa. Species 27, Figures 36A and 36B; (para. 301) – rotational axis controlled by integrated memory circuits or separate memory modules; 
claims 18-27 (details of the memory means) read on this embodiment; note that claims 27 mentions an STI, but it is not elected because it is not directed to the structure of the light module with both STI and BSM, and is dependent on claims to the species of memory means and control module.
bb.    Species 28, Figure 37; (para. 302-303) – fixed glass mirror; 
- no claims presently appear to read on this embodiment.
ELECTED: cc. Species 29, Figures 38A-38C; (para. 304-306) – side turn indicator (STI) and blind spot monitor (BSM) are a common, combined assembly
claim 10 reads on this embodiment.
dd. Species 30, Figures 39 and 40; (para. 307-309) – actuator having motor jacks;
- no claims presently appear to read on this embodiment.
ee. Species 31, Figures 41 -47. (para. 312 -327) motor cradle and linear track details; 
claims 4-9, 13, and 16 read on this embodiment.
Since applicant has elected embodiment cc, species 29 (Figs. 38A-C) for prosecution on the merits, elected claim 10, generic claims 1 and 18, as well as claims 2, 3, 14, and 17 are examined with the elected invention. Accordingly, claims 4-9, 11-13, 15, 16, 19-27, directed to non-elected subject matter are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Thus claims, 1-3, 10, 14, and 17 are herein examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 states at line 5, “and a light module which is attached to the lower case.” Claim 2 depends from claim 1 which already claimed a light module, and it is unclear 
Claim 3 inherits the same deficiencies. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pavao (US 6916100).
Regarding claim 1, Pavao discloses A rearview device for a vehicle (title -Vehicle exterior rearview mirror assembly; Fig. 6A: 110 – mirror system; col. 9, ln. 48-col. 10, ln. 63), comprising (i.e., open language for the claim, per MPEP 2111.03): 
a moveable head assembly (Fig. 6A: 112 – casing [encloses 111 – exterior mirror assembly, movable via pivot axis 119]); 

a motor cradle (119 - pivot axis) configured to attach the actuator assembly to the moveable head assembly (Figs. 6A shows that the power fold mechanism is coincident with the pivot axis, and without the support [e.g., cradle] of the pivot axis, the motor could not cause actuation); and 
a light module (190 – light assembly) which is attached to the moveable head assembly (i.e., outer portion of mirror assembly) and is controlled via the rearview device (via control 120; see also col. 10, ln. 14-15 – control system controls light assembly).

    PNG
    media_image1.png
    523
    766
    media_image1.png
    Greyscale

Regarding claim 2, the reference further discloses he rearview device of claim 1, wherein the moveable head assembly includes a lower case (194 – light assembly cover; note that “lower” is relative and not quantified or defined by the claim language); the 
Regarding claim 14, the reference further discloses The rearview device of claim 1, wherein, the light module (190 – light assembly) is at least one of an external light module (i.e., it is farthest from the vehicle since 116 is fixed to the vehicle), an internal light module (in the alternative), a front light (in the alternative), a back light (in the alternative), a fog light (in the alternative), a brake light (in the alternative), an acceleration light (in the alternative), a turn signal (in the alternative), a logo lamp (in the alternative), a puddle light (in the alternative), a flash light (col. 9, ln. 52 – spot light or the like), a navigation light (in the alternative), a position light  (in the alternative), an emergency light  (in the alternative), a spotlight (col. 10, ln,. 22-23 – light pattern 192 sweeps the area), a green light (in the alternative), a red light (in the alternative), a warning light (in the alternative), a turn signal light module (in the alternative), an approach light (in the alternative), a search light (in the alternative), an information light (in the alternative), and a display (in the alternative).
Regarding claim 17, the reference further discloses The rearview device of claim 1, wherein at least one of a tiredness detection system (in the alternative), a microsleep detection system (in the alternative), a distance determination system (in the alternative), a velocity determination system (in the alternative), a blind spot indicator system (in the alternative), a lane change assistant system a navigation assistant system (in the alternative), a tracking assistant system (in the alternative), a human-machine interaction system (in the alternative), a machine-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pavao in view of Wagner (US 2009/0284365).
Regarding claim 3, Pavao does not explicitly disclose the light module includes one or more tabs, the lower case includes one or more tab receiving portions, and the one or more tab receiving portions of the lower case are configured to receive the one or more tabs of the light module, and the light module is configured to lock and attach to the lower case by pressing the light module on the lower case and sliding the light module with respect to the lower case.
Pavao and Wagner are rearview mirrors with light modules. 
Wagner teaches the light module (Fig. 3:10 – light module) includes one or more tabs (see notation below, end portion of guide element 20), the lower case includes one or more tab receiving portions (connecting with housing 12 and protective cover 56), and the one or more tab receiving portions of the lower case are configured to receive the one or more tabs of the light module (10 – light module),

    PNG
    media_image2.png
    461
    795
    media_image2.png
    Greyscale

and the light module is configured to lock and attach to the lower case (12 – housing and protective cover 56 come together to provide a groove, see drawing) by pressing (i.e., to fit as In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” Moreover, this structure as depicted is capable of pressing and sliding as pressure on and slippage of the tab is needed to attain the depicted positioning.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use Wagner’s depicted locking tabs received to attach the lighting assembly to housing combined with the mirror or Pavao for quick and less expensive manufacture and assembly.
Regarding claim 10, the combination further discloses the light module includes a combined side turn indicator module and blind spot monitor module as a common assembly (para. 59 – contemplates the use of a turn-indicator light module and blind-spot detection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160318440 - printed led exterior mirror indicators; US-20120127745 - covering of an exterior rear view mirror assembly.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872